Citation Nr: 1130133	
Decision Date: 08/15/11    Archive Date: 08/23/11

DOCKET NO.  09-27 139	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	Florida Department of Veterans Affairs


ATTORNEY FOR THE BOARD

David Traskey, Counsel





INTRODUCTION

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).  The Veteran had active service from January 1953 to January 1957 and from October 1960 to February 1964.

This matter came before the Board of Veterans' Appeals (Board) on appeal from a decision of October 2007 by the Department of Veterans Affairs (VA) St. Petersburg, Florida, Regional Office (RO).

The Veteran requested a Travel Board hearing in conjunction with his current claims.  The hearing was scheduled for May 2011, but the Veteran failed to report for this hearing and made no attempt to reschedule the hearing for a later date.  Thus, the Board will proceed with the Veteran's case as though his request for a hearing has been withdrawn.  38 C.F.R. § 20.704(d) (2010).


FINDINGS OF FACT

1.  The Veteran was exposed to excessive noise during his period of active military service, but he was not treated for bilateral hearing loss in service, and any currently diagnosed bilateral hearing loss is not related to any event, injury, or disease during service.

2.  Resolving all doubt in the Veteran's favor, the Veteran's tinnitus is related to his active military service.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for bilateral hearing loss are not met.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2010).

2.  The criteria for entitlement to service connection for tinnitus are met.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2010).
 

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran contends that his currently diagnosed bilateral hearing loss and tinnitus are related to his period of active service, and in particular, to his in-service duties as a pilot and flight instructor.  The Veteran also reports a continuity of ringing in the ears since service.   

Establishing Service Connection 

Service connection may be granted for disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110 (West 2002).  Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303(a) (2010). 

Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. 3.303(d).  Presumptive periods are not intended to limit service connection to diseases so diagnosed when the evidence warrants direct service connection.  The presumptive provisions of the statute and Department of Veterans Affairs regulations implementing them are intended as liberalizations applicable when the evidence would not warrant service connection without their aid.  38 C.F.R. § 3.303(d).  According to 38 C.F.R. § 3.309(a) (2010), service connection for certain disabilities, including organic diseases of the nervous system, may be granted on a presumptive basis if manifested to a compensable degree within one year after separation from service.

The absence of documented hearing loss while in service is not fatal to a claim for service connection.  Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  When the Veteran does not meet the regulatory requirements for a disability at separation, he can still establish service connection by submitting evidence that a current disability is causally related to service.  Hensley v. Brown, 5 Vet. App. 155, 159-160 (1993).  
Under 38 C.F.R. § 3.385 (2010), for the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.

Factual Background and Analysis

Service treatment records (STRs) associated with the claims file are negative for any bilateral hearing loss disability as defined by VA.  See 38 C.F.R. § 3.385.  There was also no diagnosis of or treatment for tinnitus in service, nor was there any evidence of an organic disease of the nervous system within one year after separation from service.

Associated with the claims file is a statement from the Veteran dated in March 2008.  In particular, the Veteran indicated that he served on active duty as a flight instructor, dive bomber, and military air transport pilot.  He denied recreational post-service noise exposure but reported occupational post-service noise exposure from his job as a commercial pilot.  In particular, the Veteran acknowledged post-service noise exposure from twin engine propeller planes and 747 airplanes.  The Veteran also indicated that he was one of the first individuals to fly the 747 planes and that he logged over 10,000 flight hours in this capacity.  The Veteran denied wearing in-service or post-service hearing protection and stated that the onset of his tinnitus began in 1954.  He also denied having any ear surgeries.

The Veteran was afforded a VA audiology examination in March 2008 in connection with the current claims.  The Veteran reported in-service noise exposure as a result of his duties as a pilot and flight instructor.  He also worked as a commercial pilot after discharge from service.  The Veteran denied wearing hearing protection in or after service but reported a continuity of tinnitus symptoms since service.  The audiological examination yielded the following puretone thresholds, in decibels:




HERTZ



500
1000
2000
3000
4000
RIGHT
30
40
45
65
65
LEFT
40
30
15
30
55

Speech recognition scores using the Maryland CNC word lists were 92 percent in the right ear and 96 percent in the left ear.  These results were interpreted to show a mild sloping to profound sensorineural hearing loss 250-8000 Hz for the right ear and a mild sensorineural hearing loss 250-500 Hz rising to normal hearing at 3000 Hz then falling to a profound sensorineural hearing loss at 8000 Hz for the left ear.  Mid-frequency asymmetry was noted, but speech recognition scores were described as "excellent" bilaterally.  The impression was asymmetric bilateral sensorineural hearing loss, which was mild to profound for the right ear and mild rising to normal then falling to profound in the left ear.  The examiner was unable to provide the requested nexus opinion at that time because the claims file was unavailable.

After reviewing the claims file, the March 2008 VA audiologist provided an addendum in April 2008 in which she expressed the opinion that the Veteran's bilateral hearing loss was not caused by or the result of exposure to in-service acoustic trauma.  The audiologist acknowledged that the Veteran was exposed to acoustic trauma in service but concluded that (1) significant hearing loss was not indicated in service; and (2) some component of the Veteran's hearing loss was related to his extensive, self-reported post-service occupational history of noise exposure as well as the aging process.  The audiologist, however, was unable to indicate which portion of the Veteran's bilateral hearing loss was related to in-service noise exposure, post-service noise exposure, and/or the aging process.  

The audiologist also concluded that the Veteran's tinnitus was not caused by or the result of exposure to in-service acoustic trauma.  In support of this contention, the examiner found no evidence of tinnitus in the STRs, and while she noted that the Veteran reported the onset of tinnitus as 1954, the audiologist expressed the opinion that a lifetime of noise exposure had contributed to tinnitus.  She further noted that a large percentage of the general population complained of tinnitus without any definite loud noise exposure.

A.  Bilateral Hearing Loss

Given the evidence of record, the Board finds that the preponderance of the evidence is against a finding of service connection for bilateral hearing loss.  The Board concedes that the Veteran in this case had excessive noise exposure during his period of active service as a result of his duties as a pilot and flight instructor.  However, STRs were completely negative for a diagnosis of or treatment for a bilateral hearing loss disability as defined by 38 C.F.R. § 3.385.  Moreover, there was no evidence of a bilateral hearing loss disability as defined by 38 C.F.R. § 3.385 or any other organic disease of the nervous system within one year after discharge from service.

On the contrary, the first evidence of documented hearing loss was dated in March 2008, several decades after discharge from service.  In this regard, the United States Court of Appeals for the Federal Circuit has determined that a significant lapse in time between service and post-service medical treatment may be considered as part of the analysis of a service connection claim.  Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  In this case, the lapse of many decades between service and the first evidence of pertinent disability is evidence against the Veteran's bilateral hearing loss claim.

Furthermore, although the Veteran has currently diagnosed bilateral hearing loss, there is no evidence of record, other than the Veteran's statements, linking this disability to the Veteran's period of active military service.  In fact, the March 2008 VA examination (and its subsequent April 2008 addendum) specifically refuted this contention when it found that the Veteran's bilateral hearing loss disability was not caused by or the result of exposure to in-service acoustic trauma, particularly where, as here, the Veteran had no evidence of a hearing loss disability in service, and the first evidence of pertinent disability was many years after discharge from service.  It should also be noted that the Veteran admitted to having extensive post-service occupational noise exposure given his work as a commercial pilot and reported that he did not use hearing protection in either the military or after discharge from service.  The Board finds this VA examination report and addendum to be highly probative evidence on the issue of service connection because the audiologist provided a complete rationale and relied on her professional training and expertise as well as a review of pertinent records and an interview with the Veteran before reaching this conclusion.

The Veteran has also submitted lay statements during the pendency of this claim expressing the opinion that his currently diagnosed bilateral hearing loss disability is related to service, and in particular, to his duties as a pilot and flight instructor.  The United States Court of Appeals for Veterans Claims (Court) has in the past held that lay testimony is competent regarding features or symptoms of injury or disease when the features or symptoms are within the personal knowledge and observations of the witness.  Layno v. Brown, 6 Vet. App. 465, 469-70 (1994); see also, Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006); Davidson v. Shinseki, 581 F.3d. 1313, 1315 (Fed. Cir. 2009).  While the Veteran is capable of observing symptoms such as decreased auditory acuity, he is not competent (i.e., professionally qualified) to diagnose bilateral hearing loss for VA compensation purposes or offer an opinion as to the cause of the current bilateral hearing loss disability, which was first shown many decades after service, and its relationship to service, if any.  

Even assuming that the Veteran is competent to offer an opinion as to the cause of the currently diagnosed bilateral hearing loss disability and its relationship to service, the Board finds that any such lay statements made by the Veteran in this regard are entitled to limited probative value since he lacks any medical training.  See 38 C.F.R. § 3.159(a)(1) (2010) (competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions).  Accordingly, the lay statements of record are outweighed by the April 2008 VA medical opinion, as the opinion was based on a physical examination and interview of the Veteran, a review of the medical history, and included a rationale for the opinion.

As an alternative to establishing the second and third prong in Hickson, the Veteran may show a continuity of symptomatology.  See Barr v. Nicholson, 21 Vet. App. 303, 307 (2007); Savage v. Gober, 10 Vet. App. 488, 495-97 (1997)).  Continuity of symptomatology may be established if (1) the condition was "noted" during service; (2) there is evidence of post-service continuity of the same symptomatology; and (3) there is medical, or in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage, 10 Vet. App. at 495-96.  

The evidence of record does not establish continuity of bilateral hearing loss symptoms in this case.  During the March 2008 VA examination, the Veteran reported a continuity of tinnitus symptoms only.  He made no such statements with regard to his bilateral hearing loss disability.  In any event, any such statements which might be construed to allege a continuity of hearing problems are outweighed by the more probative April 2008 VA medical opinion which considered audiology reports in service, the Veteran's statements, his post-service noise exposure history, other medical history, and provided a negative medical opinion supported by rationale.  

As previously stated, entitlement to direct service connection requires a finding that there is a current disability that has a relationship to an in-service injury or disease.  In this case, there is competent medical evidence showing diagnosed bilateral hearing loss and excessive noise exposure in service, but the preponderance of the evidence is against finding that there is a nexus between this condition, which first manifested many decades after the Veteran's period of active service, and his period of active service.  Accordingly, the Board concludes that service connection for bilateral hearing loss must be denied. 




B.  Tinnitus

Resolving all doubt in the Veteran's favor, the Board finds that the evidence supports a finding of service connection for tinnitus.  Although the Veteran's available STRs were completely negative for a diagnosis of or treatment for tinnitus, 38 U.S.C.A. § 1154(a) provides that consideration shall be given to the places, types, and circumstances of the Veteran's service as shown by his service record, the official history of each organization in which he served, his medical records, and all pertinent medical and lay evidence.

In this regard, the Veteran had active service in the Naval Reserves and reported in-service noise exposure given his duties as a pilot and flight instructor.  The Board finds the Veteran's statements in this regard to be highly credible.  Thus, the Board finds that the Veteran's statements that he was exposed to significant in-service acoustic trauma to be consistent with the circumstances, conditions, or hardships of the Veteran's service.  See 38 C.F.R. § 3.304(d); see also, 38 U.S.C.A. § 1154(a).

Continuity of symptomatology may be established if (1) the condition was "noted" during service; (2) there is evidence of post-service continuity of the same symptomatology; and (3) there is medical, or in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  See Savage, 10 Vet. App. at 495-96; see generally, Barr, 21 Vet. App. at 307.  

The Veteran stated at the time of the March 2008 VA audiological examination that he had experienced ringing in his ears since service.  According to Charles v. Principi, 16 Vet. App. 370, 374 (2002), the Veteran is competent to provide lay evidence of his experiencing ringing in the ears since service.  Furthermore, in accordance with Buchanan, 451 F.3d at 1336, the Board concludes that the lay evidence presented by the Veteran concerning his continuity of symptoms after service is competent and ultimately credible, regardless of the lack of contemporaneous medical evidence.  As such, the Board finds that the Veteran's contentions that he experienced ringing in his ears since service to be competent and credible, and therefore, affords them great probative weight.  

The Board acknowledges that the March 2008 VA audiologist found that the Veteran's tinnitus was not caused by or the result of exposure to in-service acoustic trauma.  The audiologist noted the Veteran's complaints of continuity of tinnitus symptoms since discharge from service, but it was unclear from the April 2008 addendum the extent to which she considered these statements in reaching her conclusion.

After resolving all doubt in favor of the Veteran, the Board affords more probative weight to the Veteran's statements and contentions that he had tinnitus since service.  38 C.F.R. §§ 3.102, 3.303.  Additionally, as the credible, competent, and probative lay statements show excessive noise exposure in service and continuity of tinnitus symptoms since service, the Board finds that service connection for tinnitus is warranted because the evidence is at least in equipoise.  Thus, service connection for tinnitus is granted.  

In reaching these conclusions, the Board has applied the benefit-of-the-doubt doctrine.  38 U.S.C.A. 5107(b) (West 2002); 38 C.F.R. § 3.102 (2010); Gilbert v. Derwinski, 1 Vet. App. 49 (1991); Alemany v. Brown, 9 Vet. App. 518 (1996).

Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist Veterans in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the Veteran and his representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Proper notice from VA must inform the Veteran of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the Veteran is expected to provide.  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

On March 3, 2006, the Court issued a decision in the consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: (1) Veteran status; (2) existence of a disability; (3) a connection between a Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.

With respect to the Veteran's service connection claim for tinnitus, the Board is granting in full the benefit sought on appeal in this case.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and will not be further discussed. 

With respect to the Veteran's service connection claim for bilateral hearing loss, the VCAA duty to notify was satisfied by way of a letter dated in June 2007 that fully addressed the notice elements and was sent prior to the initial AOJ decision in this matter.  The letter informed the Veteran of what information and evidence was required to substantiate the service connection claim on a direct and presumptive basis and of the Veteran's and VA's respective duties for obtaining evidence.  The Veteran was also provided with notice of the type of evidence necessary to establish a disability rating and an effective date for the disability on appeal.  The Veteran's claim was subsequently readjudicated following this notice by way of a May 2009 statement of the case.  

The Board also finds that all of the relevant facts have been properly developed, and that all available evidence necessary for an equitable resolution of the issue has been obtained.  The Veteran's service treatment and post-service treatment records have been obtained.  Private treatment records associated with the claims file were not pertinent to the current claim; rather, they dealt with a separate claim of entitlement to service connection for basal cell carcinoma (a claim for which the Veteran did not perfect an appeal).  The Veteran was afforded a VA examination in March 2008 in connection with the current bilateral hearing loss claim.  This examination evaluated the Veteran's bilateral hearing loss disability in conjunction with his prior history and described this disability in sufficient detail so that the Board's evaluation of it is an informed one.  VA also obtained an addendum to this examination report in April 2008 to determine whether or not there was a relationship between the Veteran's currently diagnosed bilateral hearing loss disability and his periods of active service.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  

Accordingly, the Board finds that VA has complied, to the extent required, with the duty-to-assist requirements found at 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c)-(e).


ORDER

Service connection for bilateral hearing loss is denied.

Service connection for tinnitus is granted.


____________________________________________
JENNIFER HWA
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


